UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7306


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AKEEM LABEEB AL-MUWWAKKIL, a/k/a Willie Moore,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:01-cr-00092-RGD-1)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Akeem Labeeb Al-Muwwakkil, Appellant Pro Se. Matthew Woodrow
Hoffman, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Akeem Labeeb Al-Muwwakkil seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive    28    U.S.C.A.    § 2255    (West       Supp.       2011)    motion,    and

dismissing it on that basis.            The order is not appealable unless

a   circuit     justice        or     judge     issues        a     certificate        of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this        standard       by      demonstrating          that

reasonable    jurists      would      find     that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on   procedural         grounds,        the    prisoner         must

demonstrate    both    that     the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that Al-

Muwwakkil has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally,       we    construe    Al-Muwwakkil’s             notice    of

appeal and informal brief as an application to file a second or

                                         2
successive § 2255 motion.                United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:           (1) newly discovered evidence, not previously

discoverable         by   due    diligence,       that    would        be    sufficient      to

establish       by    clear      and    convincing        evidence          that,    but    for

constitutional error, no reasonable factfinder would have found

the   movant      guilty        of   the    offense;      or     (2)    a     new    rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                  28 U.S.C.A.

§ 2255(h)       (West     Supp.      2011).       Al-Muwwakkil’s            claims     do    not

satisfy     either        of     these      criteria.            Therefore,          we     deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions       are       adequately     presented          in    the     materials

before    the    court     and       argument     would    not    aid       the     decisional

process.



                                                                                     DISMISSED




                                              3